State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 8, 2015                   106293
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

LATOYA CANCER,
                    Appellant.
________________________________


Calendar Date:   September 8, 2015

Before:   McCarthy, J.P., Egan Jr., Rose and Clark, JJ.

                             __________


     Barrett D. Mack, Albany, for appellant.

      P. David Soares, District Attorney, Albany (Christopher D.
Horn of counsel), for respondent.

                             __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Albany County
(Herrick, J.), rendered September 12, 2013, (1) convicting
defendant upon her plea of guilty of the crime of attempted grand
larceny in the third degree, and (2) which revoked defendant's
probation and imposed a sentence of imprisonment.

      Defendant was charged in a superior court information with
attempted grand larceny in the third degree, and a petition was
filed alleging that she had violated probation. Defendant was
also charged along with others in a separate indictment with
conspiracy and other crimes stemming from the distribution of
cocaine (People v Cancer, ___ AD3d ___ [appeal No. 106970,
decided herewith]). A joint plea agreement was negotiated to
resolve all three matters, which required defendant's
                              -2-                106293

cooperation. Pursuant thereto, defendant entered a guilty plea
to attempted grand larceny in the third degree and admitted
violating probation. She also pleaded guilty to a count of the
indictment that charged her with criminal possession of a
controlled substance in the fourth degree (id.). As part of that
agreement, defendant waived her right to appeal as to all three
matters and signed a written waiver of appeal in open court.

      At sentencing, County Court revoked defendant's probation
and imposed a one-year jail term with credit for time served on
the violation petition. With respect to the attempted grand
larceny conviction, the court granted defendant a conditional
discharge and ordered her to pay certain restitution. At the
subsequent sentencing on the drug conviction, the court imposed a
one-year jail term thereon, to be served consecutively to the
jail term imposed on the violation of probation (id.). Defendant
now appeals from the judgment of conviction for attempted grand
larceny in the third degree and the violation of probation.

      On appeal, defendant's only argument is that her one-year
jail sentence imposed on September 12, 2013 is harsh and
excessive, and that this claim is not precluded because her
waiver of appeal was invalid. Given that defendant has
necessarily completed that one-year jail sentence during the
pendency of this appeal, any claims related to sentencing are
moot (see People v Rodwell, 122 AD3d 1065, 1068 [2014], lv denied
25 NY3d 1170 [2015]; People v Pozzi, 117 AD3d 1325, 1325 [2014];
People v Trombley, 111 AD3d 984, 984-985 [2013]).

     Egan Jr., Rose and Clark, JJ., concur.
                        -3-                  106293

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court